                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

FRANCIS GRANDINETTI,          )                  CIV. NO. 18-00483 JAO-KJM
#A0185087,                    )
                              )                  DISMISSAL ORDER
          Plaintiff,          )
                              )
          vs.                 )
                              )
ACHTAR HAMIDI, et al.,        )
                              )
          Defendants.         )
_____________________________ )

      Before the court is pro se prisoner Francis Grandinetti’s Complaint,

exhibits, and Application to Proceed In District Court Without Prepaying Fees or

Costs (IFP application). See ECF Nos. 1, 2. The Complaint makes no apparent

claims, but refers to a new law that may require mental health screening for

inmates who are eligible for parole. Attached to the Complaint and IFP

Application are numerous exhibits that do little to explain the basis for this suit.

      Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g),1 and

may not proceed without prepayment of the filing fee unless his pleadings show

that he was in imminent danger of serious physical injury at the time that he



      1
        See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
00692 HG-LEK (D. Haw. 2005).
brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th

Cir. 2007). Nothing within the record remotely suggests that Grandinetti is or was

in imminent danger of serious physical injury when he filed this action or that

there is a continuing practice that injured him in the past that poses an "ongoing

danger." Id. at 1056.

         Grandinetti 's request to proceed in forma pauperis is DENIED and this

action is DISMISSED without prejudice. This does not prevent Grandinetti from

refiling a new action with concurrent payment of the civil filing fee. The Clerk is

DIRECTED to terminate this case. The Court will take no further action in this

case beyond processing a notice of appeal.

                  IT IS SO ORDERED.



                                                     Isl Jill A. Otake
                                                   Jill A. Otake
                                                   Unite.cl States District Judge



Grandinetti v. Hamidi, No. 1: 18 cv 00439 JAO KJM; 3 Stks 18, Grandinetti 18 289 (dny IFP dsm)




                                                            2
